339 S.W.3d 521 (2011)
Paul CLIFTON, Appellant,
v.
MISSOURI HIGHWAYS & TRANSPORTATION COMMISSION, Respondent.
No. ED 95086.
Missouri Court of Appeals, Eastern District, Division Five.
April 5, 2011.
*522 C. John Pleban, St. Louis, MO, for appellant.
R.B. Regan, Chesterfield, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
The Missouri Highways and Transportation Commission (Commission) upheld the termination of Paul Clifton's employment. Clifton appeals from the Circuit Court's judgment that affirmed the Commission's decision.
An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).